PER CURIAM.
The importations in controversy are commercially known as “plateaux,” are braids or plaits of straw sewed or woven together into an oval form, are bought and sold by the dozen or piece, and are used for making women’s hats. They are not complete hats, but require to be manipulated into the form desired, and pressed or wired so as to retain that form, and are then trimmed with ribbon or other materials. This appeal presents the question whether the importations were properly classified for duty under paragraph 460, § 1, of the tariff act of October 1, 1890 (26 Stat. 567), as “manufactures of * * * straw * * *, not specially provided for in this act,” or whether they should have been classified under paragraph 518, § 2, of that act, which exempts from duty “braids, plaits, laces, and similar manufactures composed of straw * * * suitable for making or ornamenting hats, bonnets and hoods.” We concur with the circuit court in the opinion that the importations were exempt from duty. They were not braids or plaits of straw, in a commercial sense, according to the testimony; but they were similar manufactures composed of straw, and suitable for making hats. Paragraph 518 supplies the more specific designation of the articles in controversy. The decision of the circuit court is accordingly affirmed.